Title: Meeting of the Commissioners of the Sinking Fund, [12 April 1792]
From: Commissioners of the Sinking Fund
To: 



[Philadelphia, April 12, 1792]

At a meeting of the Trustees of the Sinking Fund, on Thursday, the 12th of April, 1792,
Present, The Vice President, the Secretary of State, the Secretary of the Treasury, and the Attorney General.
Resolved, That the Secretary of the Treasury be authorised to expend, in the purchase of stock, a further sum, not exceeding two hundred thousand dollars, on the principles of the resolution of the 15th day of August, 1791.
From so much of the above resolution as relates to the purchase of three per cent. and deferred stock, the Secretary of State dissented.
